Citation Nr: 1331701	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  12-07 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1, 1963 to October 16, 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which confirmed and continued the previously denied claim of entitlement to service connection for PTSD and various neurosis on the basis that no new and material evidence had been received to reopen the Veteran's claim.

The Veteran's claim has subsequently been transferred to the RO in Salt Lake City, Utah.

The Board notes that this issue has previously been characterized as a claim of entitlement to service connection for PTSD and various neuroses.  During the pendency of this appeal, VA treatment records have been associated with the claims file that note the Veteran as having major depressive disorder as well.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, this issue on appeal has been characterized to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2006 decision confirmed and continued the previous denial of service connection for PTSD and various neuroses on the basis that the record did not show that the Veteran sustained any type of trauma or assault during service. 

2.  The additional evidence received since December 2006 regarding an acquired psychiatric disorder to include PTSD is new and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2006 decision that confirmed and continued the previous denial of service connection for PTSD and various neuroses is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2012).

2.  New and material evidence to reopen the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD has been received.  38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  In light of the fact that the claim of service connection for an acquired psychiatric disorder to include PTSD is being reopened and remanded for further development, the Board finds that further discussion of VCAA at this time is unnecessary.


New and Material Evidence

The Veteran filed a claim for service connection for PTSD in September 2004.  The RO, in a May 2005 rating decision, denied the Veteran's claim for service connection for PTSD and various neuroses on the basis that there was no evidence of a claimed personal assault.  While the Veteran submitted a notice of disagreement (NOD) in May 2005 and the RO issued a statement of the case (SOC) in November 2005, the Veteran did not file a substantive appeal regarding this issue.

The Veteran sought to reopen his claim for service connection in March 2006.  A December 2006 rating decision confirmed and continued the denial because the evidence did not demonstrate that the Veteran sustained a personal assault during his service.  The Veteran submitted an NOD in January 2007 and the RO issued an SOC in June 2007.  However, the Veteran again did not file a substantive appeal regarding this issue.

As the Veteran did not appeal the December 2006 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In reaching this conclusion, the Board has considered that a statement was received from the Veteran's representative in March 2006, which was accompanied by new medical evidence.  The Board finds, however, that this statement cannot constitute a timely equivalent to a VA Form 9 with respect to the May 2005 rating decision as it did not indicate a desire to perfect an appeal as required by 38 C.F.R. § 20.202.  The Board is cognizant that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Here, however, the RO considered that evidence in readjudicating the claim in the December 2006 rating decision.  Although that determination indicated that the previous denial was being confirmed and continued, the text of the decision reveals that the claim was reconsidered on a de novo basis, rather than being subject to the standard of reopening under 38 C.F.R. § 3.156(a).  Thus, the December 2006 rating decision constitutes the last final denial.

The Board has also considered that a formal application was received in September 2007, which was within one year of the March 2006 rating decision.  Again, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Here, the formal application merely reiterated the Veteran's contentions regarding his in-service stressor and reported that he had received a diagnosis of PTSD during a consultation with the Ridgeway Group.  As his contentions and the report of his examination with the Ridgeway Group were already of record, the September 2007 application cannot constitute new and material evidence as contemplated by 38 C.F.R. § 3.156(b).  Thus, the RO was correct in construing such document as a new claim.

Thereafter, a September 2008 rating decision confirmed and continued the denial because it was determined that no new and material evidence has not been received demonstrating that the Veteran's PTSD had been caused by or was related to his military service.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the December 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the claims file since last denial in December 2006 includes an August 2009 Report of Contact from the St. Louis, Missouri RO which indicated that they had attempted to contact a fellow soldier who served with the Veteran.  The Report of Contact noted that the solider recalled the Veteran being "rather timid" and that he "may have been subjected to verbal abuse".  He was not aware that any physical abuse occurred.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Furthermore, presuming the credibility of such evidence of the purposes of reopening, the Board finds that such evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of establishing this claim.  Namely, the August 2009 Report of Contact from the St. Louis, Missouri RO indicated that a fellow soldier recalled the Veteran being subjected to verbal abuse while in service.  Consequently, the Board finds that the claim is reopened, and the now reopened claim will be discussed in further detail below.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for an acquired psychiatric disorder to include PTSD, is reopened; to this extent only, the appeal is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the reopened claim for service connection for an acquired psychiatric disorder to include PTSD. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that the Veteran has been previously denied service connection for PTSD based on a lack of a verified stressor.   In a September 2012 memorandum, a coordinator from the U.S. Joint Service Records Research Center (JSRRC) issued a formal finding of a lack of information required to corroborate the Veteran's stressors. 

However, as noted above, given the other psychiatric diagnoses of record to include major depressive disorder, and in accordance with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

In addition, in an April 2008 psychological assessment, a private physician concluded that the Veteran was suffering from PTSD which had arisen from the personal assault inflicted on him while he was in basic training.  However, the private physician did not address the Veteran's service treatment records which include an October 9, 1963 treatment note from a psychiatrist which indicated that the Veteran was unstable and immature and was thus recommended for immediate removal from training and administrative discharge.

The Board notes that cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f) (3) (2012).

Given that there is a diagnosis of a psychiatric disorder, including PTSD, a claimed stressor of a personal assault and a private opinion relating the Veteran's PTSD to the claimed in-service personal assault, this claim must be remanded so that a comprehensive VA examination addressing etiology can be afforded.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Send the Veteran a development letter and/or questionnaire for PTSD and advise him of the need for credible supporting evidence for any claimed stressors that are not combat related.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  Examples of such evidence as listed in 38 C.F.R. § 3.304(f) (5) should be provided. 

3.  Schedule the Veteran for an appropriate VA examination for the following purpose:  to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The claims file must be made available to and reviewed by the examiner. 

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault(s) alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any in- service assault experience(s) described by the Veteran occurred.  

If the examiner determines that any claimed in-service stressful event occurred, he or she should make a determination as to whether the Veteran has PTSD as a result of the stressor event.  The examiner is instructed that only the specifically corroborated in- service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's stressor.  

For any other psychiatric disorder diagnosed, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to or had its onset in service.

If the examiner diagnoses a personality disorder, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability), that personality disorder was subject to a superimposed disease during active duty.

The examiner should provide a rationale for the opinion, and should reconcile any opinion with the service treatment records and service personnel records (described above).

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


